 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 MOISES BAUTISTA,                       )   No. CV 17-6004 RGK (FFM)
                                          )
12                    Petitioner,         )
                                          )   JUDGMENT
13        v.                              )
                                          )
14 WARDEN RAYMOND MADDEN,                 )
                                          )
15                    Respondent.         )
                                          )
16
17        Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18 United States Magistrate Judge,
19        IT IS ADJUDGED that the Petition is dismissed with prejudice as time-barred.
20
21 DATED: October 15, 2018
22
23
                                                     R. GARY KLAUSNER
24                                                 United States District Judge
25
26
27
28
